
	
		III
		111th CONGRESS
		1st Session
		S. RES. 265
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2009
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the firefighters who sacrificed
		  their lives while battling the Station Fire in southern California in August
		  2009.
	
	
		Whereas in late August 2009, the Angeles National Forest
			 and neighboring communities north of Los Angeles, California were engulfed by
			 an intense wildfire, which came to be known as the Station
			 Fire;
		Whereas the Station Fire, ignited by arson on August 26,
			 2009, burned more than 160,000 acres of public lands and private property in
			 Los Angeles County and the Angeles National Forest, including more than 160
			 structures and homes;
		Whereas as of September 9, 2009, the Station Fire was the
			 10th largest wildfire in modern California history, and the largest wildfire in
			 the modern history of Los Angeles County;
		Whereas as of September 9, 2009, the Station Fire
			 continued to threaten 12,000 structures in the National Forest and nearby
			 communities such as Acton, Altadena, Glendale, La Cañada Flintridge, La
			 Crescenta, Pasadena, Littlerock, Sunland, and Tujunga;
		Whereas more than 8,000 fire personnel and 800 fire
			 engines and approximately 40 helicopters, 13 fixed winged aircraft, and 88
			 water tenders were deployed statewide to assist with firefighting
			 efforts;
		Whereas the extraordinary effort made by firefighters
			 throughout the region contributed to the preservation of the historic Mount
			 Wilson Observatory, a national landmark for astronomical research;
		Whereas Fire Captain Tedmund D. “Ted” Hall, aged 47, and
			 Firefighter Specialist Arnaldo “Arnie” Quinones, aged 34, lost their lives in
			 the line of duty fighting the Station Fire;
		Whereas Tedmund D. Hall joined the Los Angeles County Fire
			 Department on April 22, 1981;
		Whereas during his time in the Los Angeles County Fire
			 Department, Tedmund D. Hall served the city of Lakewood, the city of Whittier,
			 the city of La Puente, and the Department’s command and control team;
		Whereas in January 2001, Tedmund D. Hall was promoted to
			 fire captain;
		Whereas Tedmund D. Hall is survived by his wife,
			 Katherine, sons Randall and Steven, and parents, Roland Ray and Donna Marie
			 Hall;
		Whereas Arnaldo Quinones joined the Los Angeles County
			 Fire Department on August 6, 1998;
		Whereas during his time in the Los Angeles County Fire
			 Department, Arnaldo Quinones served the city of Palmdale, the city of Covina,
			 and the city of La Cañada Flintridge;
		Whereas in December 2005, Arnaldo Quinones was promoted to
			 firefighter specialist; and
		Whereas Arnaldo Quinones is survived by his wife, Loressa,
			 who is expecting their first child, and his mother Sonia Quinones: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 heartfelt condolences to the families, fellow firefighters, and friends of
			 Tedmund D. Hall and Arnaldo Quinones;
			(2)recognizes the
			 noble and brave service that firefighters provide to every community in the
			 United States; and
			(3)honors Tedmund D.
			 Hall and Arnaldo Quinones for the sacrifices they made in giving their lives to
			 protect Californians from the Station Fire.
			
